                        UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION

                                  NO. 5:08-CR-00363-FL-2



   UNITED STATES OF AMERICA

       v.                                                     ORDER TO SEAL

   HAKEEM RASHED WHITE




       On motion of the Defendant, Hakeem Rashed White, and for good cause shown, it is

hereby ORDERED that DE 131 be sealed until further notice by this Court.

       IT IS SO ORDERED.

       This 11th day of March, 2019.




                                   _____________________________________________
                                   LOUISE WOOD FLANAGAN
                                   United States District Judge
